                                           Case 3:19-cv-02131-JD Document 18 Filed 12/14/20 Page 1 of 4




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     PHEA DAM,                                           Case No. 19-cv-02131-JD
                                                        Plaintiff,
                                   5
                                                                                             ORDER RE SUMMARY JUDGMENT
                                                 v.
                                   6
                                                                                             Re: Dkt. Nos. 15, 16
                                   7     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                   8                    Defendant.
                                   9

                                  10          Plaintiff Dam challenges a decision by a Social Security Administration (SSA)
                                  11   administrative law judge (ALJ) that denied his application for disability benefits under Title II of
                                  12   the Social Security Act. Dkt. No. 1. The parties filed cross-motions for summary judgment. Dkt.
Northern District of California
 United States District Court




                                  13   Nos. 15, 16. Dam also filed a reply brief in opposition to the Commissioner’s cross-motion and in
                                  14   support of his motion for summary judgment. Dkt. No. 17. The case is remanded to the SSA for
                                  15   further proceedings consistent with this order. The Commissioner’s motion is denied.
                                  16          In April 2018, the ALJ issued a decision finding that Dam suffers from a number of severe
                                  17   physical and mental conditions, including “lumbar disc desiccation, moderate-severe canal
                                  18   stenosis, and annular tear; status post total hip arthroplasty; depression; anxiety/post-traumatic
                                  19   stress disorder (PTSD); and alcohol abuse.” Administrative Record, Dkt. No. 14-3 (AR) at 25.
                                  20   Even so, the ALJ determined that Dam was not “disabled” as defined in Sections 216(i) and
                                  21   223(d) of the Social Security Act, 42 U.S.C. §§ 416(i), 423(d), because he could still perform jobs
                                  22   available in significant numbers in the national economy. AR 35-36. See generally 20 C.F.R. §
                                  23   404.1520 (describing process for evaluating whether claimant is disabled). Specifically, the ALJ
                                  24   found that, subject to some restrictions, Dam had the residual functional capacity (RFC) to
                                  25   perform “light work,” AR 27, which “involves lifting no more than 20 pounds at a time with
                                  26   frequent lifting or carrying of objects weighing up to 10 pounds,” 20 C.F.R. § 404.1567(b).
                                  27          In our circuit, an ALJ’s decision to deny benefits “will only be disturbed if it is not
                                  28   supported by substantial evidence or it is based on legal error” that is not harmless. Burch v.
                                           Case 3:19-cv-02131-JD Document 18 Filed 12/14/20 Page 2 of 4




                                   1   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (internal quotations and citation omitted). In this

                                   2   case, the ALJ’s decision suffers from legal error that is not harmless.

                                   3          The ALJ erred by failing to provide specific and legitimate reasons, supported by

                                   4   substantial evidence in the record, for affording little weight to the opinions of Dr. Kim, Dam’s

                                   5   treating physician, and giving greater weight to the opinions of Dr. Plowman, a testifying medical

                                   6   expert, and two medical consultants, who did not examine or treat Dam. Our circuit distinguishes

                                   7   among the opinions of three types of physicians: (1) treating physicians; (2) examining physicians;

                                   8   and (3) non-examining physicians. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). As a

                                   9   general rule, more weight is given to the opinion of a treating physician than to that of an

                                  10   examining physician, and more weight in turn is given to the opinion of an examining physician

                                  11   than to that of a non-examining physician. Id. Even if, as here, a treating physician’s opinion is

                                  12   contradicted by another doctor, the Commissioner may downgrade a treating physician’s opinion
Northern District of California
 United States District Court




                                  13   only by providing specific and legitimate reasons supported by substantial evidence in the record

                                  14   for doing so. Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009).

                                  15          “The ALJ must do more than offer his conclusions. He must set forth his own

                                  16   interpretations and explain why they, rather than the doctors’, are correct.” Embrey v. Bowen, 849

                                  17   F.2d 418, 421-22 (9th Cir. 1988). The ALJ can meet that burden by “setting out a detailed and

                                  18   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

                                  19   and making findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (internal quotations

                                  20   and citation omitted).

                                  21          In this case, the ALJ gave “substantial weight” to the opinion of Dr. Plowman and “partial

                                  22   weight” to the medical consultants while according “little weight” to the two opinions of Dr. Kim,

                                  23   Dam’s treating physician. AR 31-32. The ALJ’s rejection of Dam’s treating physicians was terse.

                                  24   The decision simply lists events from Dam’s medical history and Dr. Plowman’s interpretation of

                                  25   it before concluding that Dr. Plowman’s opinion was “well-supported by the objective evidence as

                                  26   a whole.” Id. It then goes on to note that Dr. Plowman believed that Dr. Kim’s opinion was “not

                                  27   supported by the objective evidence as a whole, including examinations performed by many other

                                  28   physicians.” AR at 32 (emphasis in original). The fact that Dr. Kim’s opinion was inconsistent
                                                                                         2
                                           Case 3:19-cv-02131-JD Document 18 Filed 12/14/20 Page 3 of 4




                                   1   with the statements and analyses of other physicians simply begs the question of whose findings

                                   2   merited greater weight, and why. The ALJ did not offer his own reasoned, “specific” explanation

                                   3   of why Dr. Kim’s conclusions were incorrect. Embrey, 849 F.2d at 422. There was at least some

                                   4   evidence in the record supporting Dr. Kim’s conclusions. See, e.g., AR 400 (Dam has “severe

                                   5   pain throughout his entire back” including “sharp, stabbing pain in the cervical, thoracic, lumbar

                                   6   spine with radiating pain down bilateral upper and lower extremity); AR 451 (noting positive

                                   7   straight leg raising tests, tenderness, and limited range of motion); AR 783 (Dam has “pain level

                                   8   of 10,” walks with “antalgic gait,” and uses a cane); AR 797-98 (Dam is “constantly shifting

                                   9   position due to back pain” and has musculoskeletal tenderness). The ALJ’s failure to offer more

                                  10   than mere “conclusions” explaining why Dr. Kim’s interpretation of this evidence was incorrect

                                  11   amounts to legal error. Embrey, 849 F.2d at 421.

                                  12          The ALJ also did not address other factors bearing on the correct weight to give to Dr.
Northern District of California
 United States District Court




                                  13   Kim’s testimony, such as the “nature and extent of the treatment relationship” or a physician’s

                                  14   “area of specialty.” 20 C.F.R. § 404.1527(c) (enumerating factors to consider when determining

                                  15   weight due to medical opinion evidence); see also Garrison, 759 F.3d at 1013 (physician’s

                                  16   “significant experience” with claimant entitles opinion to greater weight).1 Even in the face of

                                  17   “substantial contradictory evidence,” a treating physician’s opinion is entitled to some deference if

                                  18   justified by these factors. Revels v. Berryhill, 874 F.3d 648, 664 (9th Cir. 2017). The record

                                  19   shows that Dr. Kim examined and treated Dam on several occasions to help him manage pain,

                                  20   mobility problems, and other issues. See, e.g., AR 441-65, 762-78. It also shows that Dr. Kim

                                  21   was a pain management specialist. See AR 704. These facts indicate that Dr. Kim would have

                                  22   useful insights into Dam’s conditions, but they were not meaningfully addressed in the ALJ’s

                                  23   decision. Consequently, the ALJ’s unadorned conclusion that Dr. Kim’s medical opinion was

                                  24   “not supported by the objective evidence as a whole” does not provide a helpful explanation for

                                  25

                                  26   1
                                         Different regulations apply to an ALJ’s consideration of medical opinion evidence depending on
                                  27   whether a claim was filed before or after March 27, 2017. Compare 20 C.F.R. § 404.1527 (claims
                                       filed before March 27, 2017), with 20 C.F.R. § 404.1520c (claims filed on or after March 27,
                                  28   2017). Because Dam’s claim was filed in April 2016, AR 226, the regulations governing older
                                       claims apply here.
                                                                                        3
                                           Case 3:19-cv-02131-JD Document 18 Filed 12/14/20 Page 4 of 4




                                   1   why Dr. Kim’s opinions were given so little weight.

                                   2          This error was not harmless. Our circuit has explained that an error is only harmless

                                   3   “when it was clear from the record that an ALJ’s error was inconsequential to the ultimate

                                   4   nondisability determination.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006)

                                   5   (internal quotations and citation omitted). As the ALJ’s decision and Commissioner’s summary

                                   6   judgment motion recognized, Dam was ineligible for disability benefits if he was still able to

                                   7   perform modified light work. AR 35-36; Dkt. No. 16 at 8. Dr. Kim’s medical opinion was that as

                                   8   of April 2015, Dam could only lift 10 pounds occasionally, and was unable to sit, stand, or walk

                                   9   for more than one hour in an eight-hour workday. AR 702-04. Under the SSA’s regulations, this

                                  10   would mean he was incapable of light or even sedentary work. See 20 C.F.R. § 416.967(a)-(b).

                                  11   But the ALJ instead gave great weight to the opinion of non-treating physician Dr. Plowman, who

                                  12   opined that Dam could frequently lift up to 10 pounds and occasionally lift up to 20 pounds, could
Northern District of California
 United States District Court




                                  13   sit up to six hours per day, and could stand or walk for four hours in a day. AR 57. If taken as

                                  14   true, this testimony would establish that Dam could perform light work. See 20 C.F.R. §

                                  15   416.967(b). The Court consequently cannot say that the ALJ’s error in weighing Dr. Kim’s

                                  16   medical opinion was harmless. Because this alone is sufficient for remand, the Court need not

                                  17   reach Dam’s other arguments of error in the ALJ’s decision.

                                  18          Dam asks that the Court find that he is disabled, and remand the case “solely for the

                                  19   calculation and awarding of benefits.” Dkt. No. 15 at 23-24. While the record indicates that an

                                  20   award of benefits may well be warranted, the Court cannot say at this time that it compels a

                                  21   finding that Dam is disabled within the meaning of the Social Security Act. See Garrison, 759

                                  22   F.3d at 1021; Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1107 (9th Cir. 2014).

                                  23   Consequently, the case is remanded to the SSA for further proceedings to determine Dam’s

                                  24   eligibility for benefits in a manner consistent with this opinion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 14, 2020

                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
                                                                                          4
